 

Exhibit 10.1

 

 

PURCHASE AGREEMENT

 

by and among

 

BENEFIT STREET PARTNERS REALTY TRUST, INC.

 

and

 

THE PURCHASERS NAMED ON SCHEDULE A HERETO

 

 

 

 

 

TABLE OF CONTENTS

 



ARTICLE I DEFINITIONS Section 1.1 Definitions 1       ARTICLE II AGREEMENT TO
SELL AND PURCHASE       Section 2.1 Sale and Purchase 5 Section 2.2 Closings 5
Section 2.3 Each Purchaser’s Conditions 6 Section 2.4 Company’s Conditions 6
Section 2.5 Deliverables by the Company 7 Section 2.6 Purchaser Deliverables 7
Section 2.7 Independent Nature of Purchasers’ Obligations and Rights 8      
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY       Section 3.1
Accurate Disclosure 8 Section 3.2 Independent Accountants 8 Section 3.3
Financial Statements; Non-GAAP Financial Measures 8 Section 3.4 No Material
Adverse Change in Business 9 Section 3.5 Good Standing of the Company 9 Section
3.6 Good Standing of Subsidiaries 9 Section 3.7 Authorization of the Preferred
Stock 9 Section 3.8 Capitalization; Debt 9 Section 3.9 No Preemptive Rights 9
Section 3.10 Authorization of Agreement; Enforceability 9 Section 3.11
Authorization of Transactions 10 Section 3.12 Absence of Violations, Defaults
and Conflicts 10 Section 3.13 Absence of Proceedings 10 Section 3.14 Compliance
with Law 11 Section 3.15 Accounting Controls 11 Section 3.16 Investment Company
Act 11 Section 3.17 No General Solicitation; No Advertising 11 Section 3.18 No
Registration Required 11 Section 3.19 No Integration 11 Section 3.20 Rating 11
Section 3.21 Use of Proceeds 11       ARTICLE IV REPRESENTATIONS AND WARRANTIES
OF THE PURCHASERS       Section 4.1 Existence 12 Section 4.2 Authorization,
Enforceability 12 Section 4.3 No Breach 12 Section 4.4 Certain Fees 12 Section
4.5 Investment 12



 

 i 

 

 



Section 4.6 Nature of Purchaser 13 Section 4.7 Restricted Securities 13 Section
4.8 Reliance Upon such Purchaser’s Representations and Warranties 13 Section 4.9
Legend; Restrictive Notation 13 Section 4.10 Anti-Money Laundering 14 Section
4.11 FATCA 15 Section 4.12 Share Repurchase Programs 16       ARTICLE V
COVENANTS       Section 5.1 Taking of Necessary Action 16 Section 5.2
Registration Rights 16 Section 5.3 Corporate Event 17 Section 5.4 Management
Equity Investment 17 Section 5.5 [Intentionally Blank] 17 Section 5.6
Underwriter Lock-Up 18 Section 5.7 Ratings 18 Section 5.8 Post-Commitment Period
18       ARTICLE VI INDEMNIFICATION       Section 6.1 Indemnification by the
Company 19 Section 6.2 Indemnification by Purchasers 19 Section 6.3
Indemnification Procedure 19       ARTICLE VII MISCELLANEOUS       Section 7.1
Interpretation and Severability 20 Section 7.2 Survival of Provisions 20 Section
7.3 No Waiver; Modifications in Writing 21 Section 7.4 Binding Effect;
Assignment 21 Section 7.5 Confidentiality 21 Section 7.6 Communications 21
Section 7.7 Removal of Legend 22 Section 7.8 Entire Agreement 22 Section 7.9
Governing Law 23 Section 7.10 Execution in Counterparts 23 Section 7.11
Termination 23 Section 7.12 Recapitalization, Exchanges, Etc. Affecting the
Preferred Stock 23 Section 7.13 Joinder 23



 

Schedule A — List of Purchasers and Commitment Shares

Schedule B — Wire Instructions

Schedule C — Notice and Contact Information

Schedule D — Operating Subsidiaries

Schedule E — Investor Information Questionnaire

Schedule F — ERISA Questionnaire

Schedule G — Joinder Agreement

 

 ii 

 

PURCHASE AGREEMENT

 

This PURCHASE AGREEMENT, dated as of June 1, 2018 (this “Agreement”), is by and
among BENEFIT STREET PARTNERS REALTY TRUST, INC., a Maryland corporation (the
“Company”), and each of the purchasers listed on Schedule A hereto (each, a
“Purchaser” and collectively, the “Purchasers”).

 

WHEREAS, the Company desires to issue and sell to the Purchasers, and each
Purchaser desires to purchase from the Company, shares of Series A convertible
preferred stock of the Company, $0.01 par value (the “Preferred Stock”) in
accordance with the provisions of this Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Company and each of the Purchasers, severally
and not jointly, hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1      Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:

 

“1940 Act” has the meaning specified in Section 3.15.

 

“Additional Dividend Amount” has the meaning specified in Section 5.7.

 

“Affiliate” has the meaning specified in the Securities Act.

 

“Agreement” has the meaning specified in the preamble to this Agreement.

 

“Agreements and Instruments” has the meaning specified in Section 3.12.

 

“Ancillary Agreements” means any agreement, document, instrument, certificate or
contract entered into in connection with this Agreement, including, without
limitation, the Articles Supplementary and all letter agreements entered into
between the Company and any Purchaser.

 

“Articles Supplementary” means the articles supplementary for the Preferred
Stock, as will be filed with the Maryland State Department of Assessments and
Taxation, in substantially the same form as Annex A.

 

“Business Day” means any day other than a Saturday, Sunday, any federal holiday
or any other day on which banking institutions in the State of New York are
authorized or required to be closed by law or governmental action.

 

“Charter” means the Articles of Amendment and Restatement of Benefit Street
Partners Realty Trust, Inc., effective as of August 16, 2017.

 

“Close Associate of a Senior Foreign Political Figure” means a person who is
widely and publicly known internationally to maintain an unusually close
relationship with the Senior Foreign Political Figure, and includes a person who
is in a position to conduct substantial domestic and international financial
transactions on behalf of the Senior Foreign Political Figure.

 

 1 

 

“Closing” has the meaning specified in Section 2.2.

 

“Committed Shares” means, with respect to a particular Purchaser, the number of
shares set forth opposite such Purchaser’s name under the column titled
“Committed Shares” set forth on Schedule A, as adjusted after each Closing for
any purchases of shares from such Purchaser at such Closing. No Purchaser will
have any obligations to acquire any Committed Shares after the End Date.

 

“Commitment Period” means the twelve (12) month period commencing as of the date
of this Agreement and ending on June 1, 2019.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means shares of common stock of the Company, $0.01 par value.

 

“Company” has the meaning specified in the preamble to this Agreement.

 

“Company Entities” has the meaning specified in Section 3.12.

 

“Company Related Parties” has the meaning specified in Section 6.2.

 

“Company SEC Documents” has the meaning specified in Section 3.1.

 

“Conversion” means the conversion of the Preferred Stock into Common Stock in
accordance with the provisions of the Articles Supplementary.

 

“Corporate Event” is any of the following: (i) the listing of the Common Stock
on a national securities exchange or quotation on an electronic inter-dealer
quotation system; (ii) a merger or business combination involving the Company
pursuant to which outstanding shares of the Common Stock are exchanged for
securities of another company which are listed on a national securities exchange
or quoted on an electronic inter-dealer quotation system; (iii) the approval of
a plan of liquidation of the Company which the Company intends to complete as
promptly as practicable, or (iv) any other transaction or series of transaction
that results in all Common Shares being transferred or exchanged for cash or
securities which are listed on a national securities exchange or quoted on an
electronic inter-dealer quotation system.

 

“End Date” means June 1, 2020, which is the date that is twelve (12) months
after the end of the Commitment Period.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

 

“Exchange Act Regulations” has the meaning specified in Section 3.14.

 

“FATCA” means (a) Sections 1471 to 1474 of the Code and any associated
legislation, regulations or guidance, or similar legislation, regulations or
guidance enacted in any jurisdiction which seeks to implement similar tax
reporting and/or withholding tax regimes; (b) the intergovernmental agreement
entered into between the Cayman Islands Government and the Government of the
United States on 29 November 2013 (“US IGA”), to give effect to the U.S. Foreign
Account Tax Compliance Act and Rules promulgated thereunder, the
intergovernmental agreement entered into between the Cayman Islands Government
and the United Kingdom on 5 November 2013 (“UK IGA”) and, together with the US
IGA, the “IGAs”) and any intergovernmental agreement, treaty, regulation,
guidance or other agreement between the

 

 2 

 

Cayman Islands Government (or any Cayman Islands government body) and the US, UK
or any other participating jurisdiction (including any government bodies in such
jurisdiction), entered into in order to comply with, facilitate, supplement,
implement or give effect to: (i) the legislation, regulations or guidance
described above; or (ii) any similar regime, including any automatic exchange of
information regime arising from or in connection with the OECD Common Reporting
Standard (“CRS”); and (c) any legislation, regulations or guidance in the Cayman
Islands that gives effect to the matters outlined in the preceding paragraph (i)
including without limitation the Tax Information Authority (International Tax
Compliance) (United States of America) Regulations, 2014 (“US FATCA
Regulations”), the Tax Information Authority (International Tax Compliance)
(United Kingdom) Regulations, 2014 (“UK FATCA Regulations”), the Tax Information
Authority (International Tax Compliance) (Common Reporting Standard)
Regulations, 2015 (“CRS Regulations”) and, together with the US FATCA
Regulations and UK FATCA Regulations, the “Cayman Regulations”) and the Guidance
Notes on the International Tax Compliance Requirements of the Intergovernmental
Agreements Between the Cayman Islands and the United States of America and the
United Kingdom, as amended from time to time, and any further guidance issued in
relation to the CRS Regulations (“Cayman Guidance Notes”).

 

“Foreign Shell Bank” means a Foreign Bank without a Physical Presence in any
country, but does not include a Regulated Affiliate. A “Foreign Bank” means an
organization that (i) is organized under the laws of a foreign country, (ii)
engages in the business of banking, (iii) is recognized as a bank by the bank
supervisory or monetary authority of the country of its organization or
principal banking operations, (iv) receives deposits to a substantial extent in
the regular course of its business, and (v) has the power to accept demand
deposits, but does not include the U.S. branches or agencies of a foreign bank.
“Physical Presence” means a place of business that is maintained by a Foreign
Bank and is located at a fixed address, other than solely a post office box or
an electronic address, in a country in which the Foreign Bank is authorized to
conduct banking activities, at which location the Foreign Bank (i) employs one
or more individuals on a full-time basis, (ii) maintains operating records
related to its banking activities, and (iii) is subject to inspection by the
banking authority that licensed the Foreign Bank to conduct banking activities.
“Regulated Affiliate” means a Foreign Shell Bank that (i) is an affiliate of a
depository institution, credit union or Foreign Bank that maintains a Physical
Presence in the U.S. or a foreign country regulating such affiliated depository
institution, credit union or Foreign Bank.

 

“Form 10-K” means the Company’s Annual Report on Form 10-K for the year ended
December 31, 2017 filed with the SEC on March 16, 2018.

 

“GAAP” has the meaning specified in Section 3.3.

 

“Governmental Entity” has the meaning specified in Section 3.12.

 

“Indemnified Party” has the meaning specified in Section 6.3.

 

“Indemnifying Party” has the meaning specified in Section 6.3.

 

“Joinder Agreement” means the form of joinder agreement to this Agreement
attached as Schedule G.

 

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or

 

 3 

 

contract, and whether such obligation or claim is fixed or contingent, and
including the lien or security interest arising from a mortgage, encumbrance,
pledge, security agreement, conditional sale or trust receipt or a lease,
consignment or bailment for security purposes. For the purpose of this
Agreement, a Person shall be deemed to be the owner of any Property that it has
acquired or holds subject to a conditional sale agreement, or leases under a
financing lease or other arrangement pursuant to which title to the Property has
been retained by or vested in some other Person in a transaction intended to
create a financing.

 

“Lock-Up Securities” has the meaning specified in Section 5.6.

 

“Material Adverse Effect” means a material adverse effect on the management,
condition (financial or otherwise), results of operations, business or
properties of the Company and its Subsidiaries, taken as a whole; provided,
however, that a Material Adverse Effect shall not include any material and
adverse effect on the foregoing to the extent such material and adverse effect
results from, arises out of, or relates to (x) a general deterioration in the
economy or changes in the general state of the industries in which the Company
operates, except to the extent that the Company, taken as a whole, is adversely
affected in a disproportionate manner as compared to other industry
participants, (y) the outbreak or escalation of hostilities involving the United
States, the declaration by the United States of a national emergency or war or
the occurrence of any other calamity or crisis, including acts of terrorism or
(z) any change in accounting requirements or principles imposed upon the Company
and its Subsidiaries or their respective businesses or any change in applicable
Law, or the interpretation thereof.

 

“Non-Cooperative Jurisdiction” means any foreign country that has been
designated as non-cooperative with international anti-money laundering
principles or procedures by an intergovernmental group or organization, such as
the Financial Task Force on Money Laundering, of which the U.S. is a member and
with which designation the U.S. representative to the group or organization
continues to concur.

 

“Operating Subsidiary” means each of the entities listed on Schedule D hereto.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other form of entity.

 

“Preferred Stock” has the meaning specified in the recitals to this Agreement.

 

“Preferred Stock Price” means the liquidation preference per share of the
Preferred Stock as set forth in the Articles Supplementary.

 

“Prohibited Purchaser” means a person or entity whose name appears on (i) the
List of Specially Designated Nationals and Blocked Persons maintained by the
U.S. Office of Foreign Assets Control; (ii) other lists of prohibited persons
and entities as may be mandated by applicable law or regulation; or (iii) such
other lists of prohibited persons and entities as may be provided to the Company
in connection therewith.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

 4 

 

“Purchase Price” means, with respect to a particular Purchaser at a particular
Closing, an amount equal to the number of shares to be settled for the account
of such Purchaser at such Closing multiplied by the Preferred Stock Price.

 

“Purchased Shares” means, with respect to a particular Purchaser, the number of
shares identified by the Company in a notice of Closing provided to such
Purchaser in accordance with Section 2.2 of this Agreement; provided, however,
that the Purchased Shares shall be allocated pro rata in amounts that are
proportionate to the Committed Shares of each Purchaser, as reflected on
Schedule A hereto; provided, further, that the aggregate number of Purchased
Shares for a Purchaser for all Closings shall not exceed the Committed Shares of
such Purchaser.

 

“Purchaser” and “Purchasers” means each Person identified on Schedule A and each
such other Person that has executed a Joinder Agreement. During the Commitment
Period, the Company may enter into one or more Joinder Agreements to include
additional Persons as Purchasers and will update Schedule A accordingly to
reflect any such additional Purchasers.

 

“Purchaser Related Parties” has the meaning specified in Section 6.1.

 

“Representatives” of any Person means the Affiliates, officers, directors,
managers, employees, agents, counsel, accountants, investment bankers,
investment advisers and other representatives of such Person.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

 

“Senior Foreign Political Figure” shall mean a senior official in the executive,
legislative, administrative, military or judicial branches of a foreign
government (whether elected or not), a senior official of a major foreign
political party, or a senior executive of a foreign government-owned
corporation. In addition, a Senior Foreign Political Figure includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a Senior Foreign Political Figure.

 

ARTICLE II
AGREEMENT TO SELL AND PURCHASE

 

Section 2.1      Sale and Purchase. Subject to the terms and conditions hereof,
each Purchaser hereby agrees, severally and not jointly, to purchase from the
Company, at one or more closings as set forth in Section 2.2 of this Agreement,
its respective Committed Shares, and each Purchaser agrees, severally and not
jointly, to pay the Company the Preferred Stock Price for each Purchased Share.
Subject to the terms and conditions hereof, the Company hereby agrees to issue
and sell to each Purchaser its respective Purchased Shares at the Preferred
Stock Price for each Purchased Share.

 

Section 2.2      Closings. Pursuant to the terms of this Agreement, the
settlement of the purchase and sale of any Purchased Shares will occur at one or
more closings, the timing of which will be determined in the sole discretion of
the Company (each, a “Closing”), subject to the provisions of this Agreement;
provided, however, no Closing may occur after the End Date and all obligations
to purchase Committed Shares or to pay any uncalled amounts with respect to the
Committed Shares shall terminate as of the End Date. From the date of this
Agreement to the End Date, a Closing with respect to the Committed Shares of
each Purchaser shall occur upon the Company providing such Purchaser written
notice at least five (5) business days in advance of the date of such Closing
(the “Closing Date”), which

 

 5 

 

such notice shall identify the amount of Committed Shares to be sold by the
Company to all Purchasers and to each such Purchaser and settled at such Closing
(the “Purchased Shares”), and the Closing Date. The amount of Purchased Shares
to be sold to each Purchaser at a Closing will be determined by the Company on a
pro rata basis, based on the remaining Committed Shares of all Purchasers, as
reflected on Schedule A, as of the date of such Closing; provided, however, that
in no event shall any Purchaser be required to purchase Committed Shares to the
extent such purchase would cause such Purchaser to violate the ownership
restrictions in the Charter, including on an as-converted fully diluted basis.
The parties agree that the Closings may occur via delivery of electronic mail
transmissions, .pdf transmissions, facsimiles or photocopies of this Agreement
and the closing deliverables contemplated hereby. The Closings shall take place
at the offices of Hogan Lovells US LLP, 555 Thirteenth Street, NW, Washington,
District of Columbia 20004 at 10:00 a.m. (Eastern Time) on the applicable day,
or at such other time as the Company and the Purchasers determine. Unless
otherwise provided herein, all proceedings to be taken and all documents to be
executed and delivered by all parties at a Closing will be deemed to have been
taken and executed simultaneously, and no proceedings will be deemed to have
been taken nor documents executed or delivered until all have been taken.

 

Section 2.3      Each Purchaser’s Conditions. The obligation of each Purchaser
to consummate the purchase of Purchased Shares at a Closing shall be subject to
the satisfaction on or prior to such Closing of each of the following conditions
(any or all of which may be waived by a particular Purchaser on behalf of itself
in writing with respect to its Purchased Shares at such Closing, in whole or in
part, to the extent permitted by applicable Law):

 

(a)                the Company shall have performed and complied with the
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by the Company on or prior to
the Closing;

 

(b)                (i) the representations and warranties of the Company
contained in this Agreement that are qualified by materiality or a Material
Adverse Effect shall be true and correct when made and as of the Closing and
(ii) all other representations and warranties of the Company contained in this
Agreement shall be true and correct in all material respects when made and as of
the Closing, in each case as though made at and as of the Closing (except that
representations and warranties made as of a specific date shall be required to
be true and correct as of such date only); and

 

(c)                the Company shall have delivered, or caused to be delivered,
to such Purchaser the Company’s closing deliverables described in Section 2.5.

 

Section 2.4      Company’s Conditions. The obligation of the Company to
consummate the issuance and sale of Purchased Shares to each Purchaser at a
Closing shall be subject to the satisfaction on or prior to such Closing of each
of the following conditions with respect to such Purchaser (any or all of which
may be waived by the Company in writing, in whole or in part, to the extent
permitted by applicable Law):

 

(a)                (i) the representations and warranties of such Purchaser
contained in this Agreement that are qualified by materiality shall be true and
correct when made and as of the Closing and (ii) all other representations and
warranties of such Purchaser shall be true and correct in all material respects
as of the Closing (except that representations of such Purchaser made as of a
specific date shall be required to be true and correct as of such date only);

 

 6 

 

(b)                such Purchaser shall have performed and complied with the
covenants and agreements contained in this Agreement that are required to be
performed and complied with by that Purchaser on or prior to the Closing; and

 

(c)                such Purchaser shall have delivered, or caused to be
delivered, to the Company at the Closing such Purchaser’s closing deliverables
described in Section 2.6.

 

Section 2.5      Deliverables by the Company. Upon the terms and subject to the
conditions of this Agreement, at a Closing the Company will deliver (or cause to
be delivered) the following:

 

(a)                evidence of the shares settled at such Closing credited to
book-entry accounts maintained by the Company’s transfer agent, bearing the
legend or restrictive notation set forth in Section 4.9, free and clear of any
Liens, other than transfer restrictions under the Company’s Charter and
applicable federal and state securities laws;

 

(b)                with respect to the first Closing, a certificate of the
Maryland State Department of Assessments and Taxation (“MSDAT”), dated as of a
recent date, to the effect that the Company is in good standing;

 

(c)                a copy of the certified copied of the Articles Supplementary
evidencing that it has been filed with the MSDAT;

 

(d)                the executed Ancillary Agreements to which the Company is a
party;

 

(e)                a cross receipt executed by the Company and delivered to such
Purchaser certifying that it has received the Purchase Price from such Purchaser
with respect to the shares settled at such Closing;

 

(f)                 to the extent the shares settled at such Closing would
otherwise result in the Purchaser violating the ownership restrictions in the
Charter, including on an as-converted fully diluted basis, the Company will
provide such Purchaser evidence reasonably acceptable to such Purchaser that the
board of directors of the Company (the “Board”) has granted a waiver of the
ownership restrictions such that the settlement will not result in Purchaser
violating the ownership restrictions;

 

(g)                a certificate executed by an officer of the Company
certifying that the conditions in Sections 2.3(a) and (b) have been satisfied;
and

 

(h)                with respect to the first Closing, a certificate of the
Secretary of the Company, certifying as to (1) the Charter and bylaws of the
Company, (2) resolutions of the Board authorizing the execution and delivery of
this Agreement, the Ancillary Agreements and the consummation of the
transactions contemplated hereby and thereby, including without limitation the
issuance of the Purchased Shares and (3) the incumbency of the officers
authorized to execute this Agreement and the Ancillary Agreements, setting forth
the name and title and bearing the signatures of such officers.

 

Section 2.6      Purchaser Deliverables. Upon the terms and subject to the
conditions of this Agreement, at a Closing, each Purchaser will deliver (or
cause to be delivered) the following:

 

(a)                the Purchase Price payable by such Purchaser, by wire
transfer of immediately available funds to the account of the Company set forth
on Schedule B;

 

 7 

 

(b)                with respect to a Purchaser’s first Closing, a Form W-9
executed by such Purchaser, or, for any non-U.S. Purchaser, the applicable Form
W-8 for such non-U.S. Purchaser with any required attachments;

 

(c)                to the extent the Company is required to deliver evidence of
a Board ownership waiver described in Section 2.5(f), such Purchaser will
provide a representation letter reasonably required by the Board in connection
with such waiver;

 

(d)                the executed Ancillary Agreements to which such Purchaser is
a party; and

 

(e)                a cross-receipt executed by such Purchaser and delivered to
the Company certifying that such Purchaser has received the shares settled at
such Closing from the Company.

 

Section 2.7      Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. Nothing contained herein, and no action taken by
any Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as
a partnership, an association, a joint venture or any other kind of group or
entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose. The failure or waiver of performance by any Purchaser does not excuse
performance by any other Purchaser or by the Company with respect to the other
Purchasers.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to each Purchaser as follows:

 

Section 3.1      Accurate Disclosure. All forms, registration statements,
reports, schedules and statements required to be filed by the Company under the
Exchange Act or the Securities Act (all such documents, including the exhibits
thereto, prior to the date hereof, collectively, the “Company SEC Documents”)
have been filed with the Commission. The Company SEC Documents, including,
without limitation, any audited or unaudited financial statements and any notes
thereto or schedules included therein, at the time filed (or, in the case of
registration statements, solely on the dates of effectiveness) (except to the
extent corrected by a subsequent Company SEC Document) (a) did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading, and (b)
complied as to form in all material respects with the applicable requirements of
the Exchange Act and the Securities Act, as applicable.

 

Section 3.2      Independent Accountants. KPMG LLP and Ernst & Young LLP,
accountants who have reviewed and/or certified the financial statements included
in the Company SEC Documents, are independent public accountants as required by
the Securities Act and Securities Act regulations and the Public Company
Accounting Oversight Board.

 

 8 

 

Section 3.3      Financial Statements; Non-GAAP Financial Measures. The
historical consolidated financial statements of the Company, included in the
Company SEC Documents, together with the related schedules and notes thereto,
present fairly in all material respects the financial position, results of
operations and cash flows of the Company, at the dates indicated and for the
periods specified; said financial statements have been prepared in conformity
with U.S. generally accepted accounting principles (“GAAP”) applied on a
consistent basis throughout the periods involved. Except as included therein, no
historical financial statements or supporting schedules are required to be
included or incorporated by reference in the Company SEC Documents under the
Securities Act, Securities Act regulations, the Exchange Act, or the Exchange
Act Regulations. All disclosures contained in the Company SEC Documents
regarding “non-GAAP financial measures” (as such term is defined by the rules
and regulations of the Commission) comply with Regulation G of the Exchange Act
and Item 10 of Regulation S-K promulgated by the Commission, to the extent
applicable.

 

Section 3.4      No Material Adverse Change in Business. Since December 31,
2017, no event or circumstance has occurred that, individually or in the
aggregate, has had or would reasonably be expected to have a Material Adverse
Effect.

 

Section 3.5      Good Standing of the Company. The Company has been duly
organized and is validly existing as a corporation in good standing under the
laws of the State of Maryland and has corporate power and authority to conduct
its business as described in the Company SEC Documents and has presently
proposed to be conducted and to enter into and perform its obligations under
this Agreement; and the Company is duly qualified as a foreign corporation to
transact business and is in good standing or equivalent status in each other
jurisdiction in which such qualification is required, except where the failure
so to qualify or to be in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 3.6      Good Standing of Subsidiaries. Each Operating Subsidiary has
been duly organized and is validly existing in good standing under the laws of
the jurisdiction of its incorporation or organization, has corporate or similar
power and authority to conduct its business as described in the Company SEC
Documents and as presently proposed to be conducted and is duly qualified to
transact business and is in good standing in each jurisdiction in which such
qualification is required, except where the failure to so qualify or to be in
good standing would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The only subsidiaries of the Company
are the Operating Subsidiaries. As of the date of this Agreement, the Company is
not a party to any joint venture or similar arrangement and does not have any
ownership interest in any other Person other than the Operating Subsidiaries.

 

Section 3.7      Authorization of the Preferred Stock. The Preferred Stock to be
purchased from the Company has been duly authorized for issuance and sale to the
Purchasers pursuant to this Agreement and, when issued and delivered by the
Company pursuant to this Agreement against payment of the consideration set
forth herein, will be validly issued and fully paid and non-assessable. No
holder of Preferred Stock will be subject to personal liability by reason of
being such a holder. The Preferred Stock ranks senior to any other outstanding
securities of the Company with respect to rights to receive dividends and to
participate in distributions or payments upon any voluntary or involuntary
liquidation, dissolution or winding up of the Company. The Preferred Stock is
not subject to any transfer restrictions other than any restrictions set forth
under the Articles Supplementary or pursuant to applicable Law.

 

Section 3.8      Capitalization; Debt. The authorized, issued and outstanding
shares of capital stock of the Company and any outstanding debt are as set forth
in the Company’s Form 10-K (except for subsequent issuances, if any, pursuant to
this Agreement or pursuant to the exercise of convertible

 

 9 

 

securities referred to in the Form 10-K). The outstanding shares of capital
stock of the Company have been duly authorized and validly issued and are fully
paid and non-assessable. None of the outstanding shares of capital stock of the
Company were issued in violation of the preemptive or other similar rights of
any securityholder of the Company.

 

Section 3.9      No Preemptive Rights. Except as may be provided to a Purchaser,
contained in the Charter or described in the Company SEC Documents or the
Articles Supplementary, there are no (A) preemptive rights or other rights to
subscribe for or to purchase, nor any restriction or agreement relating to the
voting or transfer of, any equity securities of the Company, or (B) outstanding
options or warrants to purchase any securities of the Company.

 

Section 3.10   Authorization of Agreement; Enforceability. The Company has all
requisite power and authority to execute and deliver this Agreement and perform
its respective obligations hereunder. This Agreement has been duly authorized,
executed and delivered by the Company and this Agreement constitutes the legal,
valid and binding obligation of the Company, enforceable in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer and similar laws affecting creditors’ rights generally or by
general principles of equity, including principles of commercial reasonableness,
fair dealing and good faith.

 

Section 3.11   Authorization of Transactions. As of each Closing, all corporate
action required to be taken by the Company or any of its partners for the
execution and delivery by the Company of this Agreement and the consummation of
the transactions contemplated by the Agreement, shall have been validly taken.

 

Section 3.12   Absence of Violations, Defaults and Conflicts. None of the
Company and the Operating Subsidiaries (collectively, the “Company Entities”) is
(A) in violation of its organizational documents, (B) in violation or breach of
or in default in the performance or observance of any obligation, agreement,
covenant or condition contained in any contract, indenture, mortgage, deed of
trust, loan or credit agreement, note, lease or other agreement or instrument to
which any such Company Entity is a party or by which it may be bound or to which
any of the properties or assets of any of the Company Entities is subject
(collectively, “Agreements and Instruments”), except for such defaults that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (C) in violation of any law, statute, rule, regulation,
judgment, order, writ or decree of any arbitrator, court, governmental body,
regulatory body, administrative agency or other authority, body or agency having
jurisdiction over any of the Company Entities or any of their respective
properties, assets or operations (each, a “Governmental Entity”), except for
such violations that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby will not, whether with or without the giving of notice or
passage of time or, require consent under, or constitute a breach of, or default
or Repayment Event (as defined below) under, or result in the creation or
imposition of any Lien upon any properties or assets of the Company pursuant to,
the Agreements and Instruments (except for such conflicts, breaches, defaults or
Repayment Events or Liens that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect), nor will such actions
(i) result in any violation of the provisions of the organizational documents of
any of the Company Entities, (ii) conflict with or constitute a breach of, or a
default or a Repayment Event (as defined below) under, or result in the creation
or imposition of any Lien upon any property or assets of any of the Company
Entities pursuant to, or require the consent of any other party to, any
Agreements and Instruments, except for such conflicts, breaches, defaults or
Liens as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect or (iii) result in any violation of any law,
statute, rule, regulation, judgment, order, writ or decree of any Governmental
Entity, except for such

 

 10 

 

violations as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. As used herein, a “Repayment Event”
means any event or condition which gives the holder of any note, debenture or
other evidence of indebtedness (or any person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a portion
of such indebtedness by any of the Company Entities.

 

Section 3.13   Absence of Proceedings. Except as disclosed in the Company SEC
Documents, there is no action, suit, proceeding, inquiry, claim or investigation
before or brought by any Governmental Entity or any other Person now pending or,
to the knowledge of the Company, threatened, against or affecting the Company,
which would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, or which might materially and adversely affect its
assets or the consummation of the transactions contemplated in this Agreement or
the performance by the Company of its obligations hereunder.

 

Section 3.14   Compliance with Law. Since the Company’s formation, it has
complied in all material respects with applicable Law.

 

Section 3.15   Accounting Controls. The Company Entities maintain internal
control over financial reporting (as defined under Rule 13a-15 and 15d-15 under
the rules and regulations of the Commission under the Exchange Act (the
“Exchange Act Regulations”) and a system of internal accounting controls
sufficient to provide reasonable assurances that (A) transactions are executed
in accordance with management’s general or specific authorization; (B)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(C) access to assets is permitted only in accordance with management’s general
or specific authorization; and (D) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Except as described in the Company SEC
Documents, since the Company’s inception, there has been (1) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (2) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.
“Material Weakness” has the meaning set forth under Rule 1-02 of Regulation S-X
promulgated by the Commission.

 

Section 3.16   Investment Company Act. None of the Company Entities are
required, and upon the issuance and sale of the Preferred Stock as herein
contemplated and the application of the net proceeds therefrom as described in
the confidential offering memorandum relating to the private placement of the
Preferred Stock in connection with this Agreement, dated as of the date hereof,
under the caption “Use of Proceeds,” none of the Company Entities will be
required, to register as an “investment company” under the Investment Company
Act of 1940, as amended (the “1940 Act”).

 

Section 3.17   No General Solicitation; No Advertising. The Company has not
solicited offers for, or offered or sold, and will not solicit offers for, or
offer or sell, the Purchased Shares by means of any form of general solicitation
or general advertising within the meaning of Rule 502(c) of Regulation D or in
any manner involving a public offering within the meaning of Section 4(a)(2) of
the Securities Act.

 

Section 3.18   No Registration Required. Assuming the accuracy of the
representations and warranties of each Purchaser contained in Article IV, the
issuance and sale of Purchased Shares pursuant to this Agreement shall have been
issued, to the knowledge of the Company, in compliance with all applicable Laws,
and is exempt from the registration requirements of the Securities Act, and
neither the

 

 11 

 

Company nor, to the knowledge of the Company, any authorized Representative
acting on its behalf has taken or will take any action hereafter that would
cause the loss of such exemption.

 

Section 3.19   No Integration. Neither the Company nor any of its Affiliates
have, directly or indirectly through any agent, sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of, any “security”
(as defined in the Securities Act) that is or is likely to be integrated with
the sale of Purchased Shares in a manner that would require registration under
the Securities Act.

 

Section 3.20   Rating. Prior to the time of any Closing, the Preferred Stock
will have been rated “BB-” or better by a nationally recognized statistical
ratings organization.

 

Section 3.21   Use of Proceeds. The Company will use the proceeds received at a
Closing to originate and acquire commercial real estate investments for the
Company and for other corporate purposes consistent with the Company’s
historical use of cash.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

 

Each Purchaser, severally and not jointly, hereby represents and warrants to the
Company that:

 

Section 4.1      Existence. Such Purchaser is duly organized and validly
existing and in good standing under the Laws of its jurisdiction of
organization, with all requisite power and authority to own its assets and to
conduct its business as currently conducted, except as would not prevent the
consummation of the transactions contemplated by this Agreement.

 

Section 4.2      Authorization, Enforceability. Such Purchaser has all necessary
corporate, limited liability company or partnership power and authority to
execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby, and the execution, delivery and
performance by such Purchaser of this Agreement has been duly authorized by all
necessary action on the part of such Purchaser, and this Agreement constitutes
the legal, valid and binding obligations of such Purchaser, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer and similar laws affecting
creditors’ rights generally or by general principles of equity, including
principles of commercial reasonableness, fair dealing and good faith.

 

Section 4.3      No Breach. The execution, delivery and performance of this
Agreement by such Purchaser and the consummation by such Purchaser of the
transactions contemplated hereby and thereby will not (a) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any material agreement to which such Purchaser is a
party or by which such Purchaser is bound or to which any of the property or
assets of such Purchaser is subject, (b) conflict with or result in any
violation of the provisions of the organizational documents of such Purchaser or
(c) violate any statute, order, rule or regulation of any court or governmental
agency or body having jurisdiction over such Purchaser or the property or assets
of such Purchaser, except in the cases of clauses (a) and (c), for such
conflicts, breaches, violations or defaults as would not prevent the
consummation of the transactions contemplated by this Agreement.

 

Section 4.4      Certain Fees. No fees or commissions are or will be payable by
such Purchaser to brokers, finders or investment bankers with respect to the
purchase of Purchased Shares or the consummation of the transaction contemplated
by this Agreement. Such Purchaser agrees that it will

 

 12 

 

indemnify and hold harmless the Company from and against any and all claims,
demands or liabilities for broker’s, finder’s, placement or similar fees or
commissions incurred by such Purchaser in connection with the purchase of
Purchased Shares or the consummation of the transactions contemplated by this
Agreement.

 

Section 4.5       Investment. The Purchased Shares are being acquired for such
Purchaser’s own account, the account of its Affiliates, or the accounts of
clients for whom such Purchaser exercises discretionary investment authority
(all of whom such Purchaser hereby represents and warrants are institutional
“accredited investors” within the meaning of Rule 501(a) of Regulation D
promulgated by the Commission pursuant to the Securities Act), not as a nominee
or agent, and with no present intention of distributing the Purchased Shares or
any part thereof, and such Purchaser has no present intention of selling or
granting any participation in or otherwise distributing the same in any
transaction in violation of the securities laws of the United States or any
state, without prejudice, however, to such Purchaser’s right at all times to
sell or otherwise dispose of all or any part of the Purchased Shares under an
exemption from applicable federal or state registration requirements (including,
without limitation, if available, Rule 144 promulgated thereunder). If such
Purchaser should in the future decide to dispose of any of the Purchased Shares,
the Purchaser understands and agrees (a) that it may do so only in compliance
with the Securities Act and applicable state securities law, as then in effect,
including a sale contemplated by any registration statement pursuant to which
such securities are being offered, or pursuant to an exemption from the
Securities Act, and (b) that stop-transfer instructions to that effect will be
in effect with respect to such securities.

 

Section 4.6      Nature of Purchaser.

 

(a)                Such Purchaser represents and warrants to the Company that,
(a) it is (1) a “qualified institutional buyer” (as defined in Rule 144A under
the Securities Act) or (2) an “accredited investor” within the meaning of Rule
501 of Regulation D promulgated by the Commission pursuant to the Securities Act
purchasing Preferred Stock for its own account (or accounts managed by it) and
(b) by reason of its business and financial experience it has such knowledge,
sophistication and experience in making similar investments and in business and
financial matters generally so as to be capable of evaluating the merits and
risks of the prospective investment in the Purchased Shares, is able to bear the
economic risk of such investment and, at the present time, would be able to
afford a complete loss of such investment.

 

(b)                Such Purchaser or its Representatives have been furnished
with materials relating to the business, finances and operations of the Company
and relating to the offer and sale of the Purchased Shares that have been
requested by such Purchaser. Such Purchaser or its Representatives has or have
been afforded the full opportunity to ask questions of and receive answers from
the Company or its Representatives and no statement or printed material which is
contrary to the Company SEC Documents has been made or given to the purchaser by
or on behalf of the Company. Neither such inquiries nor any other due diligence
investigations conducted at any time by such Purchaser or its Representatives
shall modify, amend or affect such Purchaser’s right (i) to rely on the
Company’s representations and warranties contained in Article III above or (ii)
to indemnification or any other remedy based on, or with respect to the accuracy
or inaccuracy of, or compliance with, the representations, warranties, covenants
and agreements in this Agreement. Such Purchaser understands and acknowledges
that its purchase of the Purchased Shares involves a high degree of risk and
uncertainty. Such Purchaser has sought such accounting, legal and tax advice as
it has considered necessary to make an informed investment decision with respect
to its investment in the Purchased Shares.

 

 13 

 

Section 4.7      Restricted Securities. Such Purchaser understands that the
Purchased Shares are characterized as “restricted securities” under the federal
securities Laws in as much as they are being acquired from the Company in a
transaction not involving a public offering and that under such Laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances. Such Purchaser
represents that it is knowledgeable with respect to Rule 144 of the Commission
promulgated under the Securities Act.

 

Section 4.8      Reliance Upon such Purchaser’s Representations and Warranties.
Such Purchaser understands and acknowledges that the Purchased Shares are being
offered and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws, and that the Company is
relying in part upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of such Purchaser set forth in
this Agreement in (i) concluding that the issuance and sale of the Purchased
Shares is a “private offering” and, as such, is exempt from the registration
requirements of the Securities Act and (ii) determining the applicability of
such exemptions and the suitability of such Purchaser to purchase the Purchased
Shares.

 

Section 4.9      Legend; Restrictive Notation. Such Purchaser understands that
any certificates evidencing the Purchased Shares and the book-entry account
maintained by the transfer agent evidencing ownership of the Purchased Shares
will bear the legend or restrictive notation required by the Charter of the
Company as well as the following legend or restrictive notation: “These
securities have not been registered under the Securities Act. These securities
may not be sold, offered for sale, pledged or hypothecated in the absence of a
registration statement in effect with respect to the securities under the
Securities Act or pursuant to an exemption from registration thereunder, in each
case in accordance with all applicable securities laws of the states or other
jurisdictions, and, in the case of a transaction exempt from registration, such
securities may only be transferred if the transfer agent for such securities has
received documentation satisfactory to it that such transaction does not require
registration under the Securities Act.”

 

Section 4.10   Anti-Money Laundering. Such Purchaser hereby acknowledges the
Company’s, intention to comply with all applicable laws concerning money
laundering, terrorism and related activities, including, without limitation, the
provisions of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as amended
(“PATRIOT Act”). In furtherance of such efforts, such Purchaser hereby
represents, warrants, and agrees that, to the best of such Purchaser’s knowledge
based on reasonable diligence and investigation:

 

(a)                none of the Purchaser’s past or future capital contributions
to the Company (whether payable in cash or otherwise) have been or shall be
derived from money laundering or similar activities deemed illegal under federal
laws and regulations;

 

(b)                none of the Purchaser’s past or future capital contributions
to the Company will cause the Company or any of their personnel to be in
violation of United States federal or other anti-money laundering laws,
including without limitation the United States Bank Secrecy Act (31 U.S.C.
§ 5311, et seq.), the United States Money Laundering Control Act of 1986 or the
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001, and any regulations promulgated thereunder;

 

(c)                to the best of its knowledge, none of (A) the Purchaser, (B)
any person controlling or controlled by the Purchaser, (C) if the Purchaser is a
privately held entity, any person having a beneficial interest in the Purchaser,
or (D) any person for whom the Purchaser is acting as agent or nominee in
connection with this investment, is, in the case of each of the foregoing, an
individual, entity, country or territory named on an U.S. Treasury Department’s
Office of Foreign Assets Control (“OFAC”) list, is

 

 14 

 

located in a country or territory named on an OFAC list or is a person or entity
prohibited under the OFAC programs;

 

(d)                when requested by the Company the Purchaser will provide any
and all additional information that the Company deems necessary to ensure
compliance with all applicable laws and regulations concerning money laundering
and similar activities. The Company may request additional documentation and
information to verify the identity of the Purchaser. The Purchaser acknowledges
and agrees that the Purchaser will not be in compliance with this Agreement
until such time as the Company has received and is satisfied with all the
information and documentation requested to verify the Purchaser’s identity;

 

(e)                the Purchaser shall promptly notify the Company in the event
that any of the foregoing representations cease to be true and accurate
regarding the Purchaser; and

 

(f)                 the Purchaser will immediately notify the Company if
Purchaser is or Purchaser knows, or has reason to suspect, that one of the
Purchaser’s underlying beneficial owners is:

 

(i)                 a Prohibited Purchaser;

 

(ii)               a Senior Foreign Political Figure, any member of a Senior
Foreign Political Figure’s “immediate family,” which includes the figure’s
parents, siblings, spouse, children and in-laws, or any Close Associate of a
Senior Foreign Political Figure, or a person or entity resident in, or organized
or chartered under, the laws of a Non-Cooperative Jurisdiction;

 

(iii)             a person or entity resident in, or organized or chartered
under, the laws of a jurisdiction that has been designated by the U.S. Secretary
of the Treasury under Section 311 or 312 of the PATRIOT Act as warranting
special measures due to money laundering concerns; or

 

(iv)              a person or entity who gives a Purchaser a reason to believe
that its funds originate from, or will be or have been routed through, an
account maintained at a Foreign Shell Bank, an “offshore bank,” or a bank
organized or chartered under the laws of a Non-Cooperative Jurisdiction.

 

Such Purchaser understands and agrees that if at any time it is discovered that
any of the foregoing representations are incorrect, or if otherwise required by
applicable laws or regulations, the Company may, to the fullest extent permitted
by law, undertake appropriate actions, and such Purchaser agrees to cooperate
with such actions, to ensure continued compliance with applicable laws or
regulations. The Purchaser further understands and agrees that the Company may
release confidential information about such Purchaser (and, if applicable, any
underlying beneficial owners of such Purchaser) to appropriate authorities if
the Company determines that it is in the Company’s best interests to do so in
light of applicable laws and regulations.

 

Section 4.11   FATCA. Such Purchaser acknowledges and agrees that:

 

(a)                the Company may take such actions as it determines necessary
or appropriate to comply with FATCA;

 

 15 

 

(b)                it will furnish the Company with such information,
documentation and certifications as the Company may request to comply with the
regulations governing FATCA and the obligations of withholding tax agents; any
such forms or documentation requested by the Company pursuant to this paragraph
(b), or any financial or account information with respect to the Purchaser’s
investment in the Company, may be disclosed to the Cayman Islands Tax
Information Authority (or any other Cayman Islands governmental body which
collects information in accordance with FATCA) and to any withholding agent
where the provision of that information is required by such agent to avoid the
application of any withholding tax on any payments to the Company;

 

(c)                it waives, and/or shall cooperate with the Company to obtain
a waiver of, the provisions of any law which:

 

(i)                 prohibit the disclosure by the Company, or by any of its
agents, of the information or documentation requested from the Purchaser
pursuant to paragraph (b) above;

 

(ii)                prohibit the reporting of financial or account information
by the Company or its agents required pursuant to FATCA; or

 

(iii)              otherwise prevent compliance by the Company with its
obligations under FATCA.

 

Such Purchaser hereby indemnifies the Company for any loss or liability arising
in whole or in part from the Purchaser’s failure to establish that payments and
allocations to it are exempt from withholding under FATCA. This indemnification
shall survive indefinitely. Notwithstanding any provision to the contrary
contained in this Agreement, each of the Affiliates of the Company may enforce
directly its rights pursuant to this Section 4.12 of this Agreement subject to
and in accordance with the provisions of the Contracts (Rights of Third Parties)
Law, 2014, as amended, modified, re-enacted or replaced, or any law having
similar effect. Notwithstanding any other term of this Agreement, the consent of
any person who is not a party to this Agreement (including any Affiliate of the
Company) is not required for any variation of, amendment to, or release,
rescission, or termination of, this Agreement.

 

Section 4.12   Share Repurchase Programs. Such Purchaser acknowledges and agrees
that until three years from the date of this Agreement (or for a Purchaser
executing the Joinder Agreement, the date of the Joinder Agreement) it shall not
participate in the Company’s amended and restated share repurchase program,
which became effective on February 28, 2016, or any subsequent program pursuant
to which the Company repurchases Common Stock from Company stockholders.

 

ARTICLE V
COVENANTS

 

Section 5.1      Taking of Necessary Action. Each of the parties hereto shall
use its commercially reasonable efforts to take or cause to be taken all action
and to do or cause to be done all things necessary, proper or advisable under
applicable Law and regulations to consummate and make effective the transactions
between the Company and the Purchasers contemplated by this Agreement related
specifically to the acquisition of the Purchased Shares. Without limiting the
foregoing, each of the Company and each Purchaser shall use its commercially
reasonable efforts to make all filings and obtain all consents of Governmental
Authorities that may be necessary or, in the reasonable opinion of the other
parties, as the case may be, advisable for the consummation of the transactions
contemplated by this

 

 16 

 

Agreement. Each Purchaser agrees that its trading activities, if any, with
respect to Company’s securities will be in compliance with all applicable state
and federal securities laws, rules. The Company shall promptly and accurately
respond, and shall use its commercially reasonable efforts to cause its transfer
agent to respond, to reasonable requests for information (which is otherwise not
publicly available) made by a Purchaser or its auditors relating to the actual
holdings of such Purchaser or its accounts; provided that, the Company shall not
be obligated to provide any such information that could reasonably result in a
violation of applicable law or conflict with the Company’s insider trading
policy or a confidentiality obligation of the Company. The Company shall use its
commercially reasonable efforts to cause its transfer agent to reasonably
cooperate with each Purchaser to ensure that the Purchased Shares are validly
and effectively issued to such Purchaser and that such Purchaser’s ownership of
the Purchased Shares following each Closing is accurately reflected on the
appropriate books and records of the Company’s transfer agent.

 

Section 5.2      Registration Rights.

 

(a)                Following a Conversion and upon the written notice of a
Purchaser (“Registration Notice”), the Company agrees that, to the extent the
Purchaser delivering the Registration Notice is not able to freely resell
without any limitations its Common Stock pursuant to an exemption from
registration under the Securities Act, the Company will use its reasonable best
efforts to file a registration statement (the “Shelf Registration Statement”)
under the Securities Act that registers the resale of the Common Stock held by
such Purchaser (the “Registrable Securities”) within 60 days of receipt of the
Registration Notice, and to use its reasonable best efforts to cause the Shelf
Registration Statement to be declared effective under the Securities Act as soon
as practicable. If the Shelf Registration Statement is not automatically
effective due to the Company’s status as a “well known seasoned issuer” as
defined under Rule 405 of the Securities Act, at the time of filing of the Shelf
Registration Statement, the Company shall use its reasonable commercial efforts,
subject to receipt of necessary information from Purchaser (which information
shall be provided by Purchaser to the Company promptly) to cause the SEC to
declare the Shelf Registration Statement effective within 90 days after a
Conversion (or ten (10) business days after receipt of notice of no review by
the SEC);

 

(b)                the Company agrees to use its reasonable efforts to keep any
Shelf Registration Statement filed under this Section 5.2 continuously effective
for a period expiring on the earlier of (x) the date on which all of the
Purchaser’s shares have been sold pursuant to the Shelf Registration Statement,
and (y) when all such shares may be resold without any limitations, including
any volume limitations pursuant to Rule 144 of the Securities Act (“Rule 144”)
and further agrees during such period to supplement or amend the Shelf
Registration Statement, if and as required by the rules, regulations or
instructions applicable to the registration form used by the Company for such
Shelf Registration Statement or by the Securities Act or by any other rules and
regulations thereunder for a shelf registration to the extent necessary to
ensure that it is available for resales by the Purchaser of its shares;

 

(c)                 the Company agrees that if at any time after a Conversion it
files a Shelf Registration Statement that registers the resale of Common Stock
of any other Person, the Company shall provide reasonable advance notice to
Purchaser and shall include in such Shelf Registration Statement any shares of
Common Stock that Purchaser requests to be included;

 

(d)                the Company shall bear all expenses in connection with the
procedures in this Section and the registration of the Registrable Securities
pursuant to any Shelf Registration Statement, other than fees and expenses, if
any, of counsel or other advisers to Purchaser or underwriting discounts,
brokerage fees and commissions incurred by Purchaser, if any in connection with
the offering of the shares pursuant to any Shelf Registration Statement; and

 

 17 

 

(e)                in order to enable Purchaser to sell the Registrable
Securities under Rule 144, the Company shall use its commercially reasonable
efforts to comply with the requirements of Rule 144, including without
limitation, with respect to public information about the Company and timely file
all reports required to be filed by the Company under the Exchange Act.

 

Section 5.3 Corporate Event. The Company agrees to consummate a Corporate Event
of 100% of the shares of Common Stock within three years of the date of this
Agreement, unless a majority of the independent directors of the Company’s Board
determine that at that time a Corporate Event would be detrimental to the
Company’s shareholders, in which case the Company will consummate a Corporate
Event as soon as the Board determines a Corporate Event would not be
detrimental. The Board will provide Purchasers an explanation of the reasons for
any determination that a Corporate Event would be detrimental. At least 75 days
prior to a Corporate Event, the Company shall provide written notice to
Purchaser that it intends to consummate a Corporate Event.

 

Section 5.4 Management Equity Investment. For so long as the Preferred Stock
remains outstanding, the Company will not, without the consent of a majority of
the Preferred Shares outstanding, agree to amend or waive Section 22 of the
Amended and Restated Advisory Agreement, dated as of January 19, 2018, by and
among the Company and the Company’s external advisor (the “Advisor”), to reduce
the obligation of the Advisor and its affiliates to acquire equity securities of
the Company.

 

Section 5.5 [Intentionally Blank]

 

Section 5.6 Underwriter Lock-Up. Any Purchaser owning more than 5% of the Common
Stock outstanding as of the date of any underwritten public offering of
securities of the Company, agrees to execute a customary lock-up agreement for
the benefit of the underwriters upon the request of a managing underwriter,
which will provide that the Purchaser will not directly or indirectly, offer,
pledge, sell, including any sale pursuant to Rule 144 under the Securities Act,
contact to sell, sell any option or contract to purchase, purchase any option or
contract to sell, grant any option, right or warrant to purchase or otherwise
transfer or dispose of any securities of the same class as those to be
distributed by the underwriters in such public offering that are owned by the
Purchaser, and will not effect any sale or distribution of other securities
convertible into or exchangeable or exercisable for securities of such class (in
each case, other than as part of such underwritten public offering), whether now
owned or hereafter acquired by such Purchaser or with respect to which such
Purchaser has or hereafter acquires the power of disposition (collectively, the
“Lock-Up Securities”), or exercise any right with respect to the registration of
any Lock-Up Securities, or cause to be filed any registration statement in
connection therewith, under the Securities Act, or enter into any swap or any
other agreement or any transaction that transfers, in whole or in part, directly
or indirectly, the economic consequence of ownership of the Lock-Up Securities,
whether any such swap or transaction is to be settled by delivery of the
securities, in cash or otherwise, during such period as the managing underwriter
may require, not to exceed one hundred eighty (180) calendar days after the sale
of such underwritten securities with respect to a public offering occurring
within sixty (60) calendar days of the Listing Event, or ninety (90) calendar
days for underwritten public offerings thereafter (or such other period as may
be requested by the managing underwriter to comply with regulatory restrictions
on (i) the publication or other distribution of research reports and (ii)
analyst recommendations and opinions, including, but not limited to, the
restrictions contained in Rule 2711(f)(4) of the Financial Industry Regulatory
Authority, or any successor provisions or amendments thereto); provided,
however, that the foregoing restrictions shall not apply to any disposition or
transfer to any affiliate of the Purchaser, provided that such affiliate agrees
in writing to be bound by the terms of the lock-up agreement. Notwithstanding
anything to the contrary contained herein, the restrictions contained herein
shall only apply if all other stockholders who then own at least 5% of the
capital stock of the Company, each director and executive officer of the
Company, and any other person

 

 18 

 

reasonably requested by the managing underwriter to execute a customary lock-up
agreement, are also subject to the same restrictions contained herein.

 

Section 5.7 Ratings. For so long as the Preferred Stock remains outstanding, the
Company shall use commercially reasonable efforts to maintain a rating for the
Preferred Stock with a nationally recognized statistical ratings organization
(“NRSRO”) and shall not intentionally take any action that at the time of such
action would be reasonably likely to result in the Company not being able to
maintain at least a “BB-” rating for the Preferred Stock with a NRSRO (the
“Minimum Rating”), unless a majority of the independent directors of the Board
determine that taking such action would be in the best interests of the Company,
in which case the Company may take such action; provided that if the Company
takes such action it shall increase any monthly dividend paid pursuant to
Section 4(b) of the Articles Supplementary by $4.166 per Series A Preferred
Share (the “Additional Dividend Amount”) for any full monthly dividend period
during which the Minimum Rating is not maintained (and, in the event the Minimum
Rating is not maintained with respect to a portion of a month, the pro rata
amount of such Additional Dividend Amount).

 

Section 5.8 Post-Commitment Period. For so long as the Preferred Stock remains
outstanding, the Company will not solicit from or issue to (except for issuances
to Purchasers pursuant to this Agreement or a Joinder Agreement) Committed
Shares to any Person after the expiration of the Commitment Period.

 

ARTICLE VI
INDEMNIFICATION

 

Section 6.1      Indemnification by the Company. The Company agrees to indemnify
each Purchaser and its Representatives (collectively, “Purchaser Related
Parties”) from costs, losses, liabilities, damages or expenses of any kind or
nature whatsoever, and hold each of them harmless against, any and all actions,
suits, proceedings (including any investigations, litigation or inquiries),
demands and causes of action, and, in connection therewith, and promptly upon
demand, pay or reimburse each of them for all reasonable costs, losses,
liabilities, damages or expenses of any kind or nature whatsoever, including,
without limitation, the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to the breach of any of the representations, warranties or covenants of
the Company contained herein, provided that such claim for indemnification
relating to a breach of a representation or warranty is made prior to the
expiration of such representation or warranty; and provided further, that no
Purchaser Related Party shall be entitled to recover special, consequential
(including lost profits) or punitive damages under this Section 6.1. The maximum
liability of the Company for any indemnification of any Purchaser and its
respective Purchaser Related Parties pursuant to this Section 6.1 shall not
exceed the aggregate Purchase Price paid by such Purchaser at all Closings.

 

Section 6.2      Indemnification by Purchasers. Each Purchaser agrees, severally
and not jointly, to indemnify the Company and its respective Representatives
(collectively, “Company Related Parties”) from, and hold each of them harmless
against, any and all actions, suits, proceedings (including any investigations,
litigation or inquiries), demands and causes of action, and, in connection
therewith, and promptly upon demand, pay or reimburse each of them for all
reasonable costs, losses, liabilities, damages or expenses of any kind or nature
whatsoever, including, without limitation, the reasonable fees

 

 19 

 

and disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of such Purchaser contained herein,
provided that such claim for indemnification relating to a breach of any
representation or warranty is made prior to the expiration of such
representation or warranty; and provided further, that no Company Related Party
shall be entitled to recover special, consequential (including lost profits) or
punitive damages. The maximum liability of any Purchaser for any indemnification
of the Company and the Company Related Parties pursuant to this Section 6.2
shall not exceed the aggregate Purchase Price paid by such Purchaser at all
Closings.

 

Section 6.3      Indemnification Procedure. Promptly after any Company Related
Party or Purchaser Related Party (hereinafter, the “Indemnified Party”) has
received notice of any indemnifiable claim hereunder, or the commencement of any
action, suit or proceeding by a third person, which the Indemnified Party
believes in good faith is an indemnifiable claim under this Agreement, the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such claim or the commencement of such action, suit or
proceeding, but failure to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability it may have to such Indemnified Party
hereunder except to the extent that the Indemnifying Party is materially
prejudiced by such failure. Such notice shall state the nature and the basis of
such claim to the extent then known. The Indemnifying Party shall have the right
to defend and settle, at its own expense and by its own counsel who shall be
reasonably acceptable to the Indemnified Party, any such matter as long as the
Indemnifying Party pursues the same diligently and in good faith. If the
Indemnifying Party undertakes to defend or settle, it shall promptly notify the
Indemnified Party of its intention to do so, and the Indemnified Party shall
cooperate with the Indemnifying Party and its counsel in all commercially
reasonable respects in the defense thereof and the settlement thereof. Such
cooperation shall include, but shall not be limited to, furnishing the
Indemnifying Party with any books, records and other information reasonably
requested by the Indemnifying Party and in the Indemnified Party’s possession or
control. Such cooperation of the Indemnified Party shall be at the cost of the
Indemnifying Party. After the Indemnifying Party has notified the Indemnified
Party of its intention to undertake to defend or settle any such asserted
liability, and for so long as the Indemnifying Party diligently pursues such
defense, the Indemnifying Party shall not be liable for any additional legal
expenses incurred by the Indemnified Party in connection with any defense or
settlement of such asserted liability; provided, however, that the Indemnified
Party shall be entitled (i) at its expense, to participate in the defense of
such asserted liability and the negotiations of the settlement thereof and (ii)
if (A) the Indemnifying Party has failed to assume the defense or employ counsel
reasonably acceptable to the Indemnified Party or (B) if the defendants in any
such action include both the Indemnified Party and the Indemnifying Party and
counsel to the Indemnified Party shall have concluded that there may be
reasonable defenses available to the Indemnified Party that are different from
or in addition to those available to the Indemnifying Party or if the interests
of the Indemnified Party reasonably may be deemed to conflict with the interests
of the Indemnifying Party, then the Indemnified Party shall have the right to
select a separate counsel and to assume such legal defense and otherwise to
participate in the defense of such action, with the expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the Indemnifying Party as incurred. Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not settle any
indemnified claim without the consent of the Indemnified Party (which consent
shall not be unreasonably withheld, delayed or conditioned), unless the
settlement thereof imposes no liability or obligation on, and includes a
complete release from liability of, and does not include any admission of
wrongdoing or malfeasance by, the Indemnified Party. The remedies provided for
in this Article VI are cumulative and are not exclusive of any remedies that may
be available to a party at law or in equity or otherwise.

 



 20 

 


ARTICLE VII
MISCELLANEOUS

 

Section 7.1      Interpretation and Severability. Article, Section, Schedule,
and Exhibit references are to this Agreement, unless otherwise specified. All
references to instruments, documents, contracts and agreements are references to
such instruments, documents, contracts and agreements as the same may be
amended, supplemented, and otherwise modified from time to time, unless
otherwise specified. The word “including” shall mean “including but not limited
to.” Whenever any party has an obligation under this Agreement, the expense of
complying with that obligation shall be an expense of such party unless
otherwise specified. Whenever any determination, consent or approval is to be
made or given by any Purchaser, such action shall be in such Purchaser’s sole
discretion unless otherwise specified in this Agreement. If any provision in
this Agreement is held to be illegal, invalid, not binding or unenforceable,
such provision shall be fully severable and this Agreement shall be construed
and enforced as if such illegal, invalid, not binding or unenforceable provision
had never comprised a part of this Agreement, and the remaining provisions shall
remain in full force and effect. This Agreement has been reviewed and negotiated
by sophisticated parties with access to legal counsel and shall not be construed
against the drafter.

 

Section 7.2      Survival of Provisions. Subject to Section 7.1, and except as
otherwise provided herein, the representations and warranties contained in this
Agreement shall survive the execution and delivery of this Agreement and the
Closing for a period of twelve (12) months following the End Date. The
respective covenants and agreements of the Company and Purchaser contained in
this Agreement made by or on behalf of the Company or Purchaser pursuant to this
Agreement shall survive the execution of this Agreement and shall remain in full
force and effect, regardless of any termination of this Agreement. All
indemnification obligations of the Company and the Purchasers pursuant to this
Agreement and the provisions of Article VI shall remain operative and in full
force and effect unless such obligations are expressly terminated in writing by
the parties referencing the particular Article or Section, regardless of any
purported general termination of this Agreement.

 

Section 7.3      No Waiver; Modifications in Writing.

 

(a)                Delay. No failure or delay on the part of any party in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies provided for herein are cumulative
and are not exclusive of any remedies that may be available to a party at law or
in equity or otherwise.

 

(b)                Amendments and Waivers. Except as otherwise provided herein,
including Section 7.13, no amendment, waiver, consent, modification or
termination of any provision of this Agreement shall be effective unless signed
by each of the parties hereto or thereto affected by such amendment, waiver,
consent, modification or termination. Any amendment, supplement or modification
of or to any provision of this Agreement, any waiver of any provision of this
Agreement, and any consent to any departure by the Company from the terms of any
provision of this Agreement shall be effective only in the specific instance and
for the specific purpose for which made or given. Except where notice is
specifically required by this Agreement, no notice to or demand on the Company
in any case shall entitle the Company to any other or further notice or demand
in similar or other circumstances.

 

Section 7.4      Binding Effect; Assignment.

 

 21 

 

(a)                Binding Effect. This Agreement shall be binding upon the
Company, the Purchasers, and their respective successors and permitted assigns.
Except as expressly provided in this Agreement, this Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and permitted assigns.

 

(b)                Assignment of Rights. No portion of the rights and
obligations of any Purchaser under this Agreement may be transferred by such
Purchaser without the written consent of the Company; provided, however, that
the Purchaser may transfer the Preferred Stock to any affiliate of Purchaser,
and in connection therewith, may transfer its rights and obligations hereunder.

 

Section 7.5      Confidentiality. Notwithstanding anything herein to the
contrary, to the extent that any Purchaser has executed or is otherwise bound by
a confidentiality agreement in favor of the Company, such Purchaser shall
continue to be bound by such confidentiality agreement.

 

Section 7.6      Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery or
personal delivery to the following addresses:

 

(a)                If to any Purchaser:

 

To the respective address listed on Schedule C hereof

 

(b)                If to Benefit Street Partners Realty Trust, Inc.:

 

9 West 57th Street, Suite 4920

New York, New York 10019

Attention: Secretary

Phone: (212) 588-6770

 

With a copy to:

 

Hogan Lovells US LLP

555 Thirteenth Street, NW

Washington, DC 20004

Attention: Michael E. McTiernan

Facsimile: (202) 637-5684

Email: Michael.McTiernan@hoganlovells.com

 

or to such other address as the Company or such Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; when notice is sent to
the sender that the recipient has read the message, if sent by electronic mail;
upon actual receipt if sent by certified mail, return receipt requested, or
regular mail, if mailed; when receipt acknowledged, if sent via facsimile; and
upon actual receipt when delivered to an air courier guaranteeing overnight
delivery.

 

Section 7.7      Removal of Legend. In connection with a sale of the Purchased
Shares (which for purposes of this section includes the underlying Common Stock)
by a Purchaser in reliance on Rule 144, the applicable Purchaser or its broker
shall deliver to the transfer agent and the Company a customary broker
representation letter providing to the transfer agent and the Company any
information the Company deems necessary to determine that the sale of the
Purchased Shares is made in compliance with

 

 22 

 

Rule 144, including, as may be appropriate, a certification that the Purchaser
is not an Affiliate of the Company and regarding the length of time the
Purchased Shares have been held. Upon receipt of such representation letter, the
Company shall promptly direct its transfer agent to remove the notation of a
restrictive legend in such Purchaser’s book-entry account maintained by the
transfer agent, including the legend referred to in Section 4.9, and the Company
shall bear all costs associated therewith. After any Purchaser or its permitted
assigns have held the Purchased Shares for six months, if the book-entry account
of such Purchased Shares still bears the notation of the restrictive legend
referred to in Section 4.9, the Company agrees, upon request of the Purchaser or
permitted assignee, to take all steps necessary to promptly effect the removal
of the legend described in Section 4.9 from the Purchased Shares, and the
Company shall bear all costs associated therewith, regardless of whether the
request is made in connection with a sale or otherwise, so long as such
Purchaser or its permitted assigns provide to the Company any information the
Company deems reasonably necessary to determine that the legend is no longer
required under the Securities Act or applicable state laws, including (if there
is no such registration statement) a certification that the holder is not an
Affiliate of the Company (and a covenant to inform the Company if it should
thereafter become an Affiliate and to consent to the notation of an appropriate
restriction) and regarding the length of time the Purchased Shares have been
held.

 

Section 7.8      Entire Agreement. This Agreement and the other agreements and
documents referred to herein are intended by the parties as a final expression
of their agreement and intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by the Company or any of its Affiliates or
any Purchaser or any of its Affiliates set forth herein or therein. This
Agreement and the other agreements and documents referred to herein supersede
all prior agreements and understandings between the parties with respect to such
subject matter.

 

Section 7.9      Governing Law. This Agreement, and all claims or causes of
action (whether in contract or tort) that may be based upon, arise out of or
relate to this Agreement or the negotiation, execution or performance of this
Agreement (including any claim or cause of action based upon, arising out of or
related to any representation or warranty made in or in connection with this
Agreement), will be construed in accordance with and governed by the laws of the
State of New York without regard to principles of conflicts of laws. Any action
against any party relating to the foregoing shall be brought in any federal or
state court of competent jurisdiction located within the State of New York, and
the parties hereto hereby irrevocably submit to the non-exclusive jurisdiction
of any federal or state court located within the State of New York over any such
action. The parties hereby irrevocably waive, to the fullest extent permitted by
applicable Law, any objection that they may now or hereafter have to the laying
of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute.

 

Section 7.10   Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement.

 

Section 7.11   Termination.

 

(a)                Notwithstanding anything herein to the contrary, this
Agreement shall automatically terminate at any time at or prior to any Closing
if a statute, rule, order, decree or regulation shall have been enacted or
promulgated, or if any action shall have been taken by any Governmental Entity
of competent jurisdiction that permanently restrains, permanently precludes,
permanently enjoins or

 

 23 

 

otherwise permanently prohibits the consummation of the transactions
contemplated by this Agreement or makes the transactions contemplated by this
Agreement illegal.

 

(b)                In the event of the termination of this Agreement as provided
in this Section 7.11, (1) this Agreement shall forthwith become null and void
and (2) there shall be no liability on the part of any party hereto, except as
set forth in Article VI of this Agreement and except with respect to the
requirement to comply with any confidentiality agreement in favor of the Company
and the covenants in Section 4.13 and Section 4.14; provided that nothing herein
shall relieve any party from any liability or obligation with respect to any
willful breach of this Agreement.

 

Section 7.12   Recapitalization, Exchanges, Etc. Affecting the Preferred Stock.
The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all equity interests of the Company or any successor or
assign of the Company (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in exchange for or in substitution
of, the Preferred Stock, and shall be appropriately adjusted for combinations,
recapitalizations and the like occurring after the date of this Agreement and
prior to a Closing.

 

Section 7.13   Joinder. The representations, warranties, covenants and
commitments made by the Company for the benefit of a Purchaser in this Agreement
shall apply equally to any Purchaser that executes a Joinder Agreement
subsequent to the date of this Agreement.

 

[Signature pages follow]

 

 24 

 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

  BENEFIT STREET PARTNERS REALTY TRUST, INC.               By:       Name:
Jerome S. Baglien     Title: Chief Financial Officer and Treasurer  

 

 25 

 

 

 

  [PURCHASER]               By:                                    Name:        
                        Title:  

 

 26 

 

 

Schedule G – Form of Joinder Agreement

 

JOINDER AGREEMENT

 

[_______], 2018

 

The undersigned (the “Joining Party”) hereby acknowledges and agrees to become
party to and to succeed to all of the rights and obligations of (to the extent
such Joining Party is not already) a “Purchaser” under that certain Purchase
Agreement, dated as of June 1, 2018, by and among Benefit Street Partners Realty
Trust, Inc. (the “Company”) and the Purchasers named on Schedule A thereto, as
may be amended from time to time in accordance with its terms (the “Purchase
Agreement”). Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Purchase Agreement.

 

Accordingly, the Joining Party, by its execution of this Joinder Agreement,
hereby:

 

(a)acknowledges, agrees and confirms that the Joining Party will be, to the
extent such Joining Party is not already, deemed to be a party to the Purchase
Agreement and shall have all of the obligations of a “Purchaser” thereunder as
if it had executed the Purchase Agreement, effective as of the date this Joinder
Agreement is accepted by the Company;

 

(b)ratifies and agrees to be bound by and subject to all of the terms,
provisions and conditions contained in the Purchase Agreement;

 

(c)makes the representations and warranties set forth in Article 4 of the
Purchase Agreement including, without limitation, the representation that the
Joining Party is a “qualified institutional buyer” within the meaning of Rule
144A of the Securities Act or an “accredited investor” within the meaning of
Rule 501(a) of the Securities Act;

 

(d)acknowledges, agrees and confirms that the Joining Party resides in or, if
the Joining Party is an entity, has its principal place of business located in,
the state referenced in the address set forth on the signature page hereto;

 

(e)authorizes the Company to append this Joinder Agreement as a counterpart
signature page to the Purchase Agreement, to the extent necessary;

 

(f)ratifies and agrees to the Joining Party’s Commitment Shares set forth on the
Joining Party’s signature page hereto;

 

(g)agrees and acknowledges that Schedule A to the Purchase Agreement will be
amended solely by the Company to include the Committed Shares of the Joining
Party, and a copy of such Schedule A as amended will be provided to the Joining
Party upon request; and

 

(h)agrees and acknowledges that Schedule C to the Purchase Agreement will be
amended solely by the Company to include the notice and contact information of
the Joining Party, and a copy of such Schedule C as amended will be provided to
the Joining Party upon request.

 

[signature page follows]

 

 27 

 

IN WITNESS WHEREOF, the undersigned Joining Party has duly executed this Joinder
Agreement as of the date first written above.

 



  JOINING PARTY:                             [_______]             Address:    
        [_______]             [_______]             [_______]                  
  Email: [_______]                  

 

 

Committed Shares:  


 

 

 

 

 